United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2916
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Robert Dean Hogancamp,                    *
                                          * (UNPUBLISHED)
             Appellant.                   *
                                     ___________

                            Submitted: December 7, 1998
                                Filed: December 18, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Dean Hogancamp appeals his conviction for a drug offense following his
conditional guilty plea. For reversal, he argues that the district court1 erred in denying
his pretrial motion to suppress evidence. We affirm.

     At the suppression hearing, conducted before a magistrate, South Dakota State
Trooper Tom Melick testified that he received information, based on an anonymous



      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
telephone call to the Sioux City, Iowa, police department that drugs had been seen in
a black 1985 Pontiac Firebird, which was heading from Sioux City, Iowa to
Watertown, South Dakota. Melick positioned his patrol vehicle along Interstate 29 and
waited fifty minutes before he spotted the vehicle, knowing he did not have enough
information to stop the vehicle unless the driver did something illegal. After noticing
the Firebird had a cracked windshield, Melick moved out into traffic where he
observed Hogancamp, the driver of the Firebird, cut off a car that had been trying to
pass him, by moving out into the passing lane without first determining the lane was
free and clear. The other vehicle had been gaining on the Firebird and almost ran into
it, but the vehicle’s driver “hit” the brakes to avoid a collision. Driving with a crack
in a windshield that substantially impairs a driver’s ability to see is in violation of
South Dakota law, as is changing lanes without first ascertaining that it is safe to do
so. See S.D. Codified Laws § 32-15-2.3 (Michie 1998); S.D. Codified Laws § 32-26-6
(Michie 1998).

       After observing the lane change, Melick pulled over the Firebird. Melick
realized after the Firebird was stopped that the crack in the windshield did not
substantially impair Hogancamp’s ability to see out the windshield. Hogancamp
subsequently consented to a search of the Firebird that uncovered drugs and led to his
arrest. Hogancamp testified at the hearing, inter alia, that he had had sufficient room
to change lanes safely.

       The magistrate recommended that the evidence be suppressed, suggesting
Trooper Melick’s credibility was undermined by his subjective motivation to stop the
vehicle as evidenced by his comments and demeanor after the stop which were
captured on videotape by a camera in Melick’s vehicle. After de novo review, the
district court rejected the magistrate’s recommendation and denied Hogancamp’s
suppression motion, finding that both the cracked window and lane change provided
probable cause to stop the vehicle, and that Melick’s demeanor after the stop was
appropriate.

                                          -2-
       On appeal, Hogancamp argues probable cause was lacking to justify the initial
vehicle stop. We review for clear error the district court’s findings of historical fact,
giving due weight to inferences drawn by resident judges and local law enforcement
officers from such historical facts, and review de novo whether there was probable
cause. See United States v. Ball, 90 F.3d 260, 262 (8th Cir. 1996). An officer has
probable cause to stop a vehicle when the driver of the vehicle commits a traffic
violation, however minor, or the officer has an objectively reasonable basis for
believing that the driver has done so. See United States v. Grennell, 148 F.3d 1051,
1052 (8th Cir. 1998). If an officer is legally authorized to stop a driver, the officer’s
“‘underlying intent or motivation’ does not invalidate the stop.” See United States v.
Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en banc) (quoted case omitted), cert.
denied, 514 U.S. 1113 (1995).

       We conclude the district court did not err in determining that there was an
objectively reasonable basis for believing Hogancamp illegally changed lanes. The
district court credited Melick’s account of the lane change, and under the
circumstances, doing so was not clear error. See United States v. Heath, 58 F.3d 1271,
1275 (8th Cir.) (district court’s determination of credibility of witness is virtually
unreviewable on appeal), cert. denied, 516 U.S. 892 (1995). We also reject
Hogancamp’s suggestion that special weight should be given to the magistrate’s
findings. See. 28 U.S.C. § 636(b)(1)(C) (1996) (district court judges are to make de
novo determination of portions of magistrate’s report that are objected to, and may
accept, reject, or modify magistrate’s findings and recommendations).

      Accordingly, we affirm the judgment of the district court.




                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-